DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has filed amendments on 10/28/2020. Claims 1, 5, and 9 have been amended. Amendments to the title have caused the title objection to be withdrawn. Amendments to the drawings have caused the drawing objection to be withdrawn. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Therefore claims 1 and 5 and their dependent claims 2-4 and 6-10 are rejected under 35 USC 112 (a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 claims a group total power selection matrix, an exit control soft platen, tripping rounds selection matrix, check code, image created time and a communication point table configuration time. These claimed subject matter cause ambiguity to one of ordinary skill in the art as to the scope of the claim limitation because they are not known terms and because the specification provides no assistance in understanding the scope of the claimed subject matter.

Group total power selection matrix and tripping rounds selection matrix are understood as being any matrix that contains power values. 
Exit control soft platen is being understood as any platen used in power distribution. 
Check code is any code used in a power distribution setting. 
Image created time is any time shown as an image. 
Communication table configuration time is any table that contains communicated time values. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US PUB. 20200050160, herein Nguyen) in view of Crane et al (US PUB. 20130200691, herein Crane) in further view of Venkatesh et al (US PUB. 20200209291, herein Venkatesh) in further view of Chunguang et al (CN 206575029, herein Chunguang)

Regarding claim 1, Nguyen teaches A method for processing user profile parameter information of a grid-load terminal, applied to a master station and comprising: 
receiving parameter information uploaded by at least one grid-load terminal, wherein the parameter information comprises at least one of a user line parameter, a control parameter, a user configuration parameter, an acquisition parameter and a description parameter corresponding to the grid-load terminal (0084, “the user's response to question prompt 461 are used to populate elements of a user profile”, 0048 “user information (for example, a user profile,… can be consumed by one or models of an interaction model 331 of the engagement platform to output a personalized interaction.”, 0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).” 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”, User response corresponds to parameter information. The user response corresponds to user line parameter, a control parameter since the user response which is fed into a user profile is used to determine personalized interaction as taught in 0048 and 0054. User response also corresponds to user configuration parameter, and an acquisition parameter. The grid load terminal corresponds to the graphical user interface mentioned in 0054 that asks the users for parameter information.); 
comparing the parameter information with user profile parameter information stored in the master station (0092 “refreshes the cached user profiles in response to an indicator…of a change in data in the user profile.”, 0010 “engagement platform…the first memory contains…a user profile associated with the energy generation system, provide, to the interaction model”, A change in data is understood by comparing previous parameter ; and 
modifying inconsistent parameters in the user profile parameter information according to the parameter information if the parameter information is inconsistent with the user profile parameter information stored in the master station (0092 “refreshes the cached user profiles in response to an indicator (for example, additional user information provided through GUIs 450, 460 and 470 in FIGS. 4D-F) of a change in data in the user profile.”, 0084, “the user's response to question prompt 461 are used to populate elements of a user profile…the electronic device sends the populated user profile to the engagement platform to update a user profile maintained at the engagement platform”, The inconsistent parameters are determined because the system is able to recognize a change in the user profile is requested.)
the user configuration parameter comprises: a user name, a user number (0009 “a user profile associated with the energy generation system and provide, to the interaction model, the user profile associated with the energy generation system in the common representation format of the engagement platform”), [a voltage grade], a capacity of power use (fig. 4b shows the capacity size of 6.5 kW.), a user address (0081 “Referring to the non-limiting example of FIG. 4C, GUI 431 comprises a local map 433, showing the location of a user's home 435”), a subscription state (0060 “Configuration/system information associated with one or more user's energy generation systems: for example, an identifier of an electric utility serving the user's home”, identifying a utility that serves a user’s home corresponds to a subscription state.), an asset number of a grid-load terminal (0057 “energy consumption data is obtained via an API configured to pull consumption data from one or more of an external computing platform 341 (for example, a data store of a utility)”, 0087 “at operation 505, the engagement platform obtains the configuration information (for example, information regarding the identity and properties of components of the energy generation system)”, the device that gathers the consumption data is the grid load terminal. The device is part of the overall configuration. Its , a network internet protocol (IP)/Mask/Gateway (0069 “sensors 353 are communicatively coupled to other entities within system 300 (for example, electronic device 361 and energy generation system 351) via the internet”), and time of a grid-load terminal (fig. 4a, 0076 0057, the grid load terminal collects energy consumption data. Fig. 4 shows how a time is associated with that data. For example, at 4:00 it was measured 6.2 kW was consumed.); 
the acquisition parameter refers to a coefficient for detecting remotely data channels via communication (0013 “The functionality associated with any particular controller may be centralized or distributed, whether locally or remotely.”, 0069 “sensors 353 are communicatively coupled to other entities within system 300...via the internet, and support applications by which production and consumption data is remotely accessible.”)
and a group total power (0076 “a visualization of the relative volume of electricity production by the associated energy generation system”, it is shown the total group power generated by the generation system.)
and the description parameter comprises: a terminal program version (0014 “Moreover, various functions described below can be implemented or supported by one or more computer programs, each of which is formed from computer readable program code and embodied in a computer readable medium. The terms "application" and "program" refer to one or more computer programs”, fig. 4a shows a phone with a program that shows relevant information on it. The phone is the terminal. The code on the phone is the terminal program.), check code (0014 “Moreover, various functions described below can be implemented or supported by one or more computer programs, each of which is formed from computer readable program code and embodied in a computer readable medium. The terms "application" and "program" refer to one or more computer programs”), image created time (fig. 4a shows a time in an image.) and a communication point table configuration time (0088 “configuration information of the energy generation system is provided to one or more interaction models (for .)
Nguyen does not teach wherein the user line parameter comprises: an accessing line name or field number marked by a user, a rating and a variable ratio setting for calculating a secondary power and a primary power, a primary wiring mode, a wattmeter method for calculating power, a name and number of a busbar group to which the line belongs, and a direction for calculating power, the control parameter comprises: a group total power selection matrix, an exit control soft platen and a tripping rounds selection matrix, voltage grade, and the acquisition parameter comprises: parameters of an uploaded busbar voltage, a line current, a line active power, a line reactive power, a power factor, a frequency.
Crane teaches wherein the user line parameter comprises: an accessing line name or field number marked by a user (0077 “low voltage busbars LVAC1 and LVAC2”, busbar has a field number), a rating and a variable ratio setting for calculating a secondary power and a primary power (0076 “first low voltage switchboard or busbar LVAC1 is connected to the first medium voltage busbar MVAC1 through a first transformer T1”, the transformer primary and secondary side ratios are being used to calculate the power of primary and secondary side.) , a primary wiring mode (fig. 3 MVAC 1 for example shows the primary side wiring mode), a wattmeter method for calculating power (0008 “controller that uses feedback signals indicative of electrical quantities of the distribution voltages”, 0006 “term "electrical quantities" is used herein to refer to any and all of the voltage magnitude, current magnitude”, It is known to one of ordinary skill in the art how to calculate power from voltage and current values.), a name and number of a busbar group to which the line belongs (0077 “low voltage busbars LVAC1 , and a direction for calculating power (0122 “Current flows in these various states may be represented as space vectors”, current is represented as a vector. Vectors are known to one of ordinary skill in the art to express a direction, therefore the direction of the current is expressed. Current is used for calculating power. The direction of the current from the vector allows for understanding the direction for calculating power.)
voltage grade (0006)
the acquisition parameter refers to a coefficient for detecting remotely data channels via communication (taught by Nguyen as shown above), and the acquisition parameter comprises: parameters of an uploaded busbar voltage (0008 “controller that uses feedback signals indicative of electrical quantities of the distribution voltages”, 0006 “term "electrical quantities" is used herein to refer to any and all of the voltage magnitude, current magnitude”, 0023 “supplying a first ac voltage being connected to the first distribution busbar”), a line current (0124 “the current in each ac voltage line”), [a line active power], [a line reactive power], a power factor (0006 “The term "electrical quantities" is used herein to refer to…power factor”), a frequency (0006 “The term "electrical quantities" is used herein to refer to…frequency”) and a group total power (taught by Nguyen as shown above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the renewable energy platform and management of the platform of Nguyen with the power distribution measurement system of Crane since both references are in the same field of power distribution and because Crane teaches that a means for reducing the problematic harmonic distortions for voltage busbars (0004). 
Nguyen and Crane do not teach the control parameter comprises: a group total power selection matrix, an exit control soft platen and a tripping rounds selection matrix, a line active power, a line reactive power.
Venkatesh teaches the control parameter comprises: a group total power (group total power is taught by Nguyen as shown above) selection matrix (0156 “the modified bus , [an exit control soft platen] and a tripping rounds selection matrix (0046 “D is a second Jacobean matrix,”, the second matrix corresponds to the tripping rounds selection matrix); 
a line active power (0023 “PF is a vector of active power flow in each first end of each of the at least one transmission branch”), a line reactive power (0023 “QF is a vector of reactive power flow in each first end of each of the at least one transmission branch”, 0005 “modelling the power system using a set of line-wise power balance equations that are functions of the problem vector (FT(W))” 0006 “the problem vector (W) is defined as W=[U .delta. PF…QF…]”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the renewable energy platform and management of the platform of Nguyen and the power distribution measurement system of Crane with the line wise power flow analysis techniques of Venkatesh because all three references are focused on power distribution and because Venkatesh teaches a means for determining the state of the power system and performing remedial action to stabilize the system if needed (0005). 
Nguyen, Crane and Venkatesh does not teach an exit control soft platen. 
Chunguang teaches exit control soft platen (page 2 Background technology fifth paragraph, “Electric conductor is installed, described electric conductor body is sequentially arranged with lower platen.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the renewable energy platform and management of the platform of Nguyen, the power distribution measurement system of Crane and the line wise power flow analysis techniques of Venkatesh with the power distribution cabinet termination teachings of Chunguang because all four references are directed to power 

Regarding claim 2, Nguyen, Crane, Venkatesh, and Chunguang teach the method according to claim 1.
Nguyen further teaches further comprising: establishing a user profile for a user corresponding to the grid-load terminal according to the parameter information (0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).” 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”, User response corresponds to parameter information.)

Regarding claim 4, Nguyen, Crane, Venkatesh, and Chunguang teach the method according to claim 1.
Nguyen further teaches further comprising: downloading the user profile parameter information to the grid-load terminal (0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).”, 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic 
Regarding claim 5, A master station, comprising: an auto-collecting parameter module, an automatic comparison parameter module and an automatic profile creating parameter module, wherein 
the auto-collecting parameter module is configured to receive parameter information uploaded by at least one grid-load terminal, wherein the parameter information comprises at least one of a user line parameter, a control parameter, a user configuration parameter, an acquisition parameter and a description parameter corresponding to the grid-load terminal (0084, “the user's response to question prompt 461 are used to populate elements of a user profile”, 0048 “user information (for example, a user profile,… can be consumed by one or models of an interaction model 331 of the engagement platform to output a personalized interaction.”, 0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).”, 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”, 0010 “engagement platform…the first memory contains…a user profile associated with the energy generation system, provide, to the interaction model”, User response corresponds to parameter information. The user response corresponds to user line parameter, a control parameter since the user response which is fed into a user profile is used to determine personalized interaction as taught in 0048 and 0054. User response also corresponds to user configuration parameter, and an acquisition parameter. ; and 
the automatic comparison parameter module is configured to compare the parameter information with user profile parameter information stored in the automatic profile creating parameter module (0092 “refreshes the cached user profiles in response to an indicator…of a change in data in the user profile.” A change in data is understood by comparing previous parameter information to the newly inputted additional user information.); and 
modify inconsistent parameters in the user profile parameter information according to the parameter information if the parameter information is inconsistent with the user profile parameter information stored in the automatic profile creating parameter module (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”, The engagement platform in 0104 is the automatic profile creating parameter module. When a new profile is created in the electronic device, an inconsistency of user profile parameter exists within the engagement platform until the electronic device sends the populated new user profile.), 
the user configuration parameter comprises: a user name, a user number (0009 “a user profile associated with the energy generation system and provide, to the interaction model, the user profile associated with the energy generation system in the common representation format of the engagement platform”), [a voltage grade], a capacity of power use (fig. 4b shows the capacity size of 6.5 kW.), a user address (0081 “Referring to the non-limiting example of FIG. 4C, GUI 431 comprises a local map 433, showing the location of a user's home 435”), a user address (0081 “Referring to the non-limiting example of FIG. 4C, GUI 431 comprises a local map 433, showing the location of a user's home 435”), a subscription state 0060 “Configuration/system information associated with one or more user's energy generation , an asset number of a grid-load terminal (0057 “energy consumption data is obtained via an API configured to pull consumption data from one or more of an external computing platform 341 (for example, a data store of a utility)”, 0087 “at operation 505, the engagement platform obtains the configuration information (for example, information regarding the identity and properties of components of the energy generation system)”, the device that gathers the consumption data is the grid load terminal. The device is part of the overall configuration. Its identity, which corresponds to an asset number, is gathered.), a network internet protocol (IP)/Mask/Gateway (0069 “sensors 353 are communicatively coupled to other entities within system 300 (for example, electronic device 361 and energy generation system 351) via the internet”), and time of a grid-load terminal (fig. 4a, 0076 0057, the grid load terminal collects energy consumption data. Fig. 4 shows how a time is associated with that data. For example, at 4:00 it was measured 6.2 kW was consumed.);
the acquisition parameter refers to a coefficient for detecting remotely data channels via communication (0013 “The functionality associated with any particular controller may be centralized or distributed, whether locally or remotely.”, 0069 “sensors 353 are communicatively coupled to other entities within system 300...via the internet, and support applications by which production and consumption data is remotely accessible.”)
and a group total power (0076 “a visualization of the relative volume of electricity production by the associated energy generation system”, it is shown the total group power generated by the generation system.)
and the description parameter comprises: a terminal program version (0014 “Moreover, various functions described below can be implemented or supported by one or more computer programs, each of which is formed from computer readable program code and , check code (0014 “Moreover, various functions described below can be implemented or supported by one or more computer programs, each of which is formed from computer readable program code and embodied in a computer readable medium. The terms "application" and "program" refer to one or more computer programs”), image created time (fig. 4a shows a time in an image.), and a communication point table configuration time (0088 “configuration information of the energy generation system is provided to one or more interaction models (for example, interaction model 331 in FIG. 3) in a common representation format. According to various embodiments, the common representation format may be a table”, 0057 “energy database 323 comprises a time series database (e.g., a database comprising data structured as time:value pairs) of time-keyed energy consumption and energy production data”, time series data can be placed in a table. The table corresponds to the communication point table configuration time.)
Nguyen does not teach wherein the user line parameter comprises: an accessing line name or field number marked by a user, a rating and a variable ratio setting for calculating a secondary power and a primary power, a primary wiring mode, a wattmeter method for calculating power, a name and number of a busbar group to which the line belongs, and a direction for calculating power, the control parameter comprises: a group total power selection matrix, an exit control soft platen and a tripping rounds selection matrix, and the acquisition parameter comprises: parameters of an uploaded busbar voltage, a line current, a line active power, a line reactive power, a power factor, a frequency. 
Crane teaches wherein the user line parameter comprises: an accessing line name or field number marked by a user (0077 “low voltage busbars LVAC1 and LVAC2”, busbar , a rating and a variable ratio setting for calculating a secondary power and a primary power (0076 “first low voltage switchboard or busbar LVAC1 is connected to the first medium voltage busbar MVAC1 through a first transformer T1”, the transformer primary and secondary side ratios are being used to calculate the power of primary and secondary side.), a primary wiring mode (fig. 3 MVAC 1 for example shows the primary side wiring mode), a wattmeter method for calculating power (0008 “controller that uses feedback signals indicative of electrical quantities of the distribution voltages”, 0006 “term "electrical quantities" is used herein to refer to any and all of the voltage magnitude, current magnitude”, It is known to one of ordinary skill in the art how to calculate power from voltage and current values.), a name and number of a busbar group to which the line belongs (0077 “low voltage busbars LVAC1 and LVAC2”), and a direction for calculating power (0122 “Current flows in these various states may be represented as space vectors”, current is represented as a vector. Vectors are known to one of ordinary skill in the art to express a direction, therefore the direction of the current is expressed. Current is used for calculating power. The direction of the current from the vector allows for understanding the direction for calculating power.)
voltage grade (0006)
the acquisition parameter refers to a coefficient for detecting remotely data channels via communication (taught by Nguyen as shown above), and the acquisition parameter comprises: parameters of an uploaded busbar voltage (0008 “controller that uses feedback signals indicative of electrical quantities of the distribution voltages”, 0006 “term "electrical quantities" is used herein to refer to any and all of the voltage magnitude, current magnitude”, 0023 “supplying a first ac voltage being connected to the first distribution busbar”), a line current (0124 “the current in each ac voltage line”), [a line active power], [a line reactive power], a power factor (0006 “The term "electrical quantities" is used herein to refer to…power factor”), a frequency (0006 “The term "electrical quantities" is used herein to refer to…frequency”) and a group total power (taught by Nguyen as shown above). 

Venkatesh teaches the control parameter comprises: a group total power (group total power is taught by Nguyen as shown above) selection matrix (0156 “the modified bus incidence matrix [M] is a matrix having dimensions NB.times.2NT, wherein "NB" is the total number of busses in the power system (e.g., load and generator busses), and "NT" is the total number of transmission branches in the power system.”), [an exit control soft platen] and a tripping rounds selection matrix (0046 “D is a second Jacobean matrix,”, the second matrix corresponds to the tripping rounds selection matrix); 
a line active power (0023 “PF is a vector of active power flow in each first end of each of the at least one transmission branch”), a line reactive power (0023 “QF is a vector of reactive power flow in each first end of each of the at least one transmission branch”, 0005 “modelling the power system using a set of line-wise power balance equations that are functions of the problem vector (FT(W))” 0006 “the problem vector (W) is defined as W=[U .delta. PF…QF…]”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the renewable energy platform and management of the platform of Nguyen and the power distribution measurement system of Crane with the line wise power flow analysis techniques of Venkatesh because all three references are focused on power distribution and because Venkatesh teaches a means for determining the state of the power system and performing remedial action to stabilize the system if needed (0005). 
Nguyen, Crane and Venkatesh does not teach an exit control soft platen. 
exit control soft platen (page 2 Background technology fifth paragraph, “Electric conductor is installed, described electric conductor body is sequentially arranged with lower platen.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the renewable energy platform and management of the platform of Nguyen, the power distribution measurement system of Crane and the line wise power flow analysis techniques of Venkatesh with the power distribution cabinet termination teachings of Chunguang because all four references are directed to power distribution and because Chunguang teaches a power distribution cabinet that can be easily installed and dismantled (abstract). 

Regarding claim 6, Nguyen, Crane, Venkatesh, and Chunguang teach the master station according to claim 5.
Nguyen further teaches wherein the automatic profile creating parameter module is configured to establish a user profile for a user corresponding to the grid-load terminal according to the parameter information (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”, 0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).”, 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”,  The grid-load terminal as explained in claim 5 corresponds to the graphical user interface of 0054. User’s populate user profiles using this GUI. 0104 teaches that the electronic device which as explained in 0102 has 

Regarding claim 8, Nguyen, Crane, Venkatesh, and Chunguang teach the master station according to claim 5.
further comprising an automatic parameter downloading module; wherein the automatic parameter downloading module is configured to download the user profile parameter information to the grid-load terminal  (0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).”, The user profile parameter that the user inputs into the user interface, which as explained previously is the grid load terminal, is obtained by the user interface.)

Regarding claim 9, Nguyen, Crane, Venkatesh, and Chunguang teach A system for processing user profile parameter information of a grid-load terminal, comprising:
Nguyen teaches the master station according to claim 5 (see the rejection of claim 5), and at least one grid-load terminal (0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).”, The grid .)

Regarding claim 10, Nguyen, Crane, Venkatesh, and Chunguang teach the system according to claim 9, 
Nguyen further teaches wherein the grid-load terminal comprises: a parameter uploading module (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”, 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”, The electronic device uploads the user profile to the engagement platform and therefore is the parameter uploading module) and a parameter downloading (0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).”, 0104 “the electronic device sends the populated user profile to an engagement platform” The user profile parameter that the user inputs into the user interface saves in the electronic device. As explained previously, the electronic device is the device of the user interface and thus is part of the grid load terminal. The electronic device therefore obtains the user parameters.) and updating module (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”, 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”, The electronic device which updates the user profile is the body of the graphical user interface which is the grid-load terminal and therefore also makes the uploading module.); 
the parameter uploading module is configured to upload the parameter information to the master station (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”, 0102 “the electronic device presents on a display (for example, display 367 in FIG. 3) of the electronic device, a graphical user interface”, 0010 “engagement platform…the first memory contains…a user profile associated with the energy generation system, provide, to the interaction model”, The electronic device uploads the parameter to the engagement platform. The engagement platform is the master station.), wherein the parameter information comprises at least one of a user line parameter, a control parameter, a user configuration parameter, an acquisition parameter and a description parameter corresponding to the grid-load terminal (0084, “the user's response to question prompt 461 are used to populate elements of a user profile”, 0048 “user information (for example, a user profile,… can be consumed by one or models of an interaction model 331 of the engagement platform to output a personalized interaction.”, 0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).” User response corresponds to parameter information. The user response corresponds to user line parameter, a control parameter since the user response which is fed into a user profile is used to determine personalized interaction as taught in 0048 and 0054. User response also corresponds to user configuration parameter, and an acquisition parameter. The grid load terminal corresponds to the graphical user interface mentioned in 0054 that asks the users for parameter information.); and the parameter downloading and updating module is configured to download the user profile parameter information of the master station (0054 “personalized interactions to obtain information regarding a user which  to change the parameters of the grid-load terminal (0054 “personalized interactions to obtain information regarding a user which can be used to populate fields of a user profile which can be applied to one or more behavioral models…interactions comprise presentation of a graphical user interface (GUI) which asks the user questions about the user's energy generation or energy conservation targets (for example, whether their goal is to become fully energy independent, or to limit their consumption of electricity from public sources to a threshold quantity).” As explained previously, the electronic device is the device of the user interface and thus is part of the grid load terminal. Changes to the user parameters are obtained from users and thus changes are made to the parameters of the grid-load terminal in order to populate the user profile.)

Claim 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (US PUB. 20200050160, herein Nguyen) in view of Crane et al (US PUB. 20130200691, herein Crane) in further view of Venkatesh et al (US PUB. 20200209291, herein Venkatesh) in further view of Chunguang et al (CN 206575029, herein Chunguang) in further view of Ikegami (US PUB. 20120159322).

the method according to claim 2.
Nguyen further teaches wherein the step of establishing a user profile for a user corresponding to the grid-load terminal comprises: 
creating a new user profile for the user according to the parameter information of the user if the user profile of the user is not stored in the master station (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”); and
 issuing alarm information [and difference prompt information] if the user profile of the user is stored in the master station (0092 “refreshes the cached user profiles in response to an indicator…of a change in data in the user profile.”, The indicator of a change in data in the user profile is the alarm and different prompt information.), to update the user profile of the user based on a profile creating instruction triggered manually (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”).
However, Nguyen does not teach and difference prompt information.
Ikegami does teach and difference prompt information (fig. 5, 0070 “when the user selects "delete" in a displayed context menu 51 for a selected node, a confirmation dialog 52 is displayed”, When the user selects to delete, the system recognizes a difference happening and issues a difference prompt message)
It would have been obvious to have combined the power distribution teachings of Nguyen, Crane, Venkatesh, and Chunguang teach with the understanding of when a confirmation dialog is needed of Ikegami because Ikegami realizes when the confirmation dialog is needed and unneeded (0003).

the master station according to claim 6. 
Nguyen further teaches wherein the automatic profile creating parameter module is configured to create a new user profile for the user according to the parameter information of the user if the user profile of the user is not stored in the automatic profile creating parameter module (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”, Creating a user profile means that it is not yet stored in the automatic creating parameter module.); and issue alarm information [and difference prompt information] if the user profile of the user is stored in the automatic profile creating parameter module (0092 “refreshes the cached user profiles in response to an indicator…of a change in data in the user profile.”, The indicator of a change in data in the user profile is the alarm and different prompt information.), to update the user profile of the user based on a profile creating instruction triggered manually (0104 “the electronic device sends the populated user profile to an engagement platform…to create or update a user profile”).
However, Nguyen, Crane, Venkatesh, and Chunguang do not teach and difference prompt information.
Ikegami does teach and difference prompt information (fig. 5, 0070 “when the user selects "delete" in a displayed context menu 51 for a selected node, a confirmation dialog 52 is displayed”, When the user selects to delete, the system recognizes a difference happening and issues a difference prompt message)
It would have been obvious to have combined the power distribution teachings of Nguyen, Crane, Venkatesh, and Chunguang teach with the understanding of when a confirmation dialog is needed of Ikegami because Ikegami realizes when the confirmation dialog is needed and unneeded (0003).

Relevant Prior Art 
	Okita et al (US PUB. 20190089194) has been deemed relevant prior art because the reference is focused on the transferring of electric meter data.

Response to Arguments
Applicant’s arguments, filed 10/28/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to amendments to the claim(s), a new ground(s) of rejection is made in view of Nguyen et al (US PUB. 20200050160, herein Nguyen) in view of Crane et al (US PUB. 20130200691, herein Crane) in further view of Venkatesh et al (US PUB. 20200209291, herein Venkatesh) in further view of Chunguang et al (CN 206575029, herein Chunguang).
Applicant argues on page 15 that Nguyen is related to an energy generation system while the instant application is related to stable control and load control of power systems. However, Nguyen also teaches control and load control of a power system. 
Applicants argues on page 16 that Nguyen does not disclose that the engagement platform compares the obtained information regarding the user with cached user profiles and then modifies the user profiles according to the obtained information.  However, as shown in the rejection of claim 1 above, Nguyen teaches in 0092 that a cached version of the user profile is refreshed when it is determined that a change in the user profile has occurred. This determining of when a change has occurred in the user profile corresponds to the comparing of data since the cached user profile data is used to determine a change in the user profile data. 0092 and 0084 show that changes made to the user profile are used to update the user profile and thus teaches modification of the user profile. This is used for the parameter information as shown in the rejection of claim 1. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/T.D.S./            Examiner, Art Unit 2118                                                                                                                                                                                            




/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116